Citation Nr: 1633362	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased initial rating for ischemic heart disease, to include coronary artery disease and old myocardial infarction, currently rated as 30 percent disabling prior to June 21, 2012 and since July 25, 2015, and rated as 10 percent disabling from June 21, 2012 through July 24, 2015.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in December 2014, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Arthritis was not shown in service or for many years thereafter, and the most probative evidence is against a finding that a current back disability is related to service. 

2.  Throughout the appeal period, the Veteran's service-connected ischemic heart disease, to include coronary artery disease and old myocardial infarction, more nearly approximated a workload of greater than 5 METs, but not greater than 7 METs; left ventricular ejection fraction was between 60 and 65 percent; and there was no evidence of congestive heart failure.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014);        38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Prior to June 21, 2012, the criteria for a rating in excess of 30 percent for ischemic heart disease, to include coronary artery disease and old myocardial infarction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  § 4.104, Diagnostic Code 7005 (2015).

3.  From June 21, 2012 through July 24, 2015, the criteria for a rating of 30 percent, but not higher, for ischemic heart disease, to include coronary artery disease and old myocardial infarction, have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

4.  Beginning July 25, 2015, the criteria for a rating in excess of 30 percent for ischemic heart disease, to include coronary artery disease and old myocardial infarction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by an October 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's increased rating claim arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including available service treatment records (STRs), post-service treatment records, and VA examination reports.  The Board notes VA was unable to obtain the Veteran's complete STRs.  The record reflects that in October 2010, the RO requested the Veteran's STRs from the National Personnel Records Center (NPRC).  Later that month, the NPRC indicated that all available STRs were sent to the RO.  In a January 2011 letter, the RO advised the Veteran that the STRs received from the NPRC appeared to be incomplete, noting that all efforts to obtain complete STRs have been exhausted.  The RO requested that the Veteran submit any copies of STRs that he had in his possession; however, he did not submit any.  In January 2011, the RO issued a formal finding of unavailability of the Veteran's complete STRs. The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when STRs are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.       See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents  had not been shown).

The Veteran was afforded a hearing before the Board, and a copy of the transcript   is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way, and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Updated VA treatment records were obtained, and the Veteran underwent VA examinations for the claimed disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for a Back Disability

The Veteran seeks service connection for a back disability, which he asserts had       its onset during service.  During a December 2013 hearing before the Board, the Veteran testified that while serving as a medic in Vietnam, his duties included transporting casualties on litters to their station to be stabilized.  He stated that while doing this, he pulled his back when he tried to hold on to a litter that slipped.  The Veteran indicated that this event did not occur during a combat situation.  Thereafter, he reported back pain that "comes and goes," noting that his back periodically "went out" if he turned it wrong.  He also reported post-service back injuries while working as a warehouseman, but denied any significant trauma to his back.  The Veteran's spouse also testified that the Veteran did not have back pain when she dated him in high school, and she recalls him having back trouble ever since they reconnected about 25 years ago.  She further testified that the Veteran underwent physical therapy for back pain in the early 1990's.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with lumbosacral strain.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  

The STRs that are of record show no complaints of or treatment for a back disability during service.  A January 1969 report of medical examination indicates that the Veteran's spine and other musculoskeletal systems were normal upon his discharge from active duty, and the Veteran denied any recurrent back pain on a January 1969 report of medical history.  

The record contains private treatment records dated 1988 through 2009; however, they show no complaints of or treatment for recurrent back pain.  During a chest x-ray in February 2008, an incidental finding of mild degenerative changes in the thoracic spine were noted.  A March 2012 VA treatment record shows that the Veteran reported pulling a muscle in his lower back three weeks earlier.  The treatment provider prescribed Flexeril.  A November 2013 VA treatment record indicates that the Veteran reported over   the telephone that he believed he pulled his back muscles two weeks earlier.  The treatment provider advised him to take Tylenol or Ibuprofen.  A February 2015 VA treatment record indicates that the Veteran denied symptoms of back pain.

Although the record contains no documentation of an in-service back injury, the Veteran is competent to report experiencing back pain while transporting a litter.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As the Veteran's report of lifting and transporting casualties is consistent with his circumstances of service, and his complete STRs are not available, the Board finds his statements to be credible evidence of in-service back pain.  However, there is no medical evidence of arthritis in service or within one year following discharge from service.  Therefore, competent evidence linking his current disability to service is necessary to support the claim for service connection. 

To support his claim, the Veteran submitted the following letter from his private treatment provider in August 2012:

I am writing in regards to your back pain.  You mentioned to me that you injured your back overseas in Vietnam many years ago.  You mentioned to me that you did   some physical therapy type rehabilitation on the back in California, for approximately [three] weeks, at one point, in the past.  You also said that you have had recurring incidents of back pain over the years, both at home and at work.

I have not been able to review the record from the VA, or from the physical therapy in California, so this letter is based on your report.

Based on the history you have given me, I would say that is at least as likely as not that you have actually had back pain, off and on, since your injury in Vietnam, which has been recurrent over the years.  The injury is at least as likely as not the reason and the basis for the recurring incidents of back pain over the years, both at home and at work. 

The Veteran underwent a VA examination in July 2015, during which he reported injuring his back while serving in Vietnam.  Specifically, he reported slipping and turning his back while pulling out litters in a medical clearing station.  He stated that he rested his back and treated it himself during service.  The Veteran reported low back pain on and off over the years since then.  He stated that for decades    after service, he worked as a warehouseman and "hurt [his] back at different jobs" over the years.  The examiner noted that the Veteran's treatment records showed treatment for a pulled muscle in the lower back in March 2012 and November 2013, and that his wife reported exacerbations of lower back pain lasting approximately three days in late December 2014 and late March 2015.  A physical examination revealed limitation of motion, but no tenderness to palpation.  The diagnosis was a lumbosacral strain, and the examiner provided the following opinion:

[I]t appears less likely than not that the Veteran's current low back condition began [in] service or is otherwise related to service.  He did have a low back injury in service but based on his history this would be expected to be a self-limited condition which would resolve.  Such low back strains as he describes would be less likely than not to cause an ongoing back condition.  He was able to perform physical work as a warehouseman over many decades following this occurrence in service and the episodes of back pain which arose later in life appear to be separate occurrences.  His VA medical records document episodes of low back pain which appear acute in nature and not representative of a chronic condition which began in service.

The Board finds the July 2015 opinion of the VA examiner to be highly probative.  The examiner reviewed the evidence of record, conducted a thorough physical examination, considered the Veteran's statements regarding the mechanism of injury, and supported the opinion with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the August 2012 opinion of the Veteran's private treatment provider was based solely on the Veteran's reported history without review of the evidence of record and is not supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  In this regard, the opinion addresses        only back pain, not a diagnosed disability, and provides no explanation for the conclusory statement that his in-service injury is as likely as not the reason and basis for recurring incidents of back pain over the years.  Accordingly, the Board assigns significantly less probative weight to this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Although the Veteran served as a medic and dental assistant in Vietnam, the record does not show that he has sufficient training to diagnose arthritis in absence of        x-rays or otherwise opine on complex medical matters.  There is no indication the Veteran has any additional medical degrees or training, and his post-service occupation was working in a warehouse.  In any event, the Board finds the opinion of the VA examining physician to be significantly more probative than the Veteran's opinion, as a physician has significantly greater education and training in rendering medical diagnoses and opinions than a person trained as a medic and dental assistant.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

While the Veteran reports intermittent back problems over the years, the VA examiner adequately addressed those complaints as being separate occurrences from the reported in-service injury.  The Board assigns greater probative value to the opinion of the VA examiner as to post-service symptoms.  To the extent that the Veteran assertions suggest he experienced continuous back pain since the reported in-service injury, the Board finds such an assertion would is not persuasive.  The record shows that by the time the Veteran was discharged from active duty, his back was normal on physical examination, and he denied any history of recurrent back pain.  Furthermore, the record contains private treatment records from 1988 through 2009; however, there is no mention of recurrent back pain.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir. 1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur").  

The Board acknowledges the testimony of the Veteran's spouse, who stated that she recalled the Veteran having back pain ever since she reconnected with him 25 years earlier.  The record shows that the Veteran and his spouse reconnected in 1985, which was over 15 years after the Veteran's discharge from active duty.  Thus,     the testimony of the Veteran's spouse, as a lay person, is of little probative value with respect to establishing a link between the Veteran's post-service back pain and the reported  in-service injury.  See AZ, 731 F.3d at 1311 (citing Fed. R. Evid. 401) (noting that evidence is relevant if it tends to prove or disprove a material fact).  Moreover, as arthritis was not shown in service or within the year following service, the provisions of continuity in 38 C.F.R. § 3.303(b) do not apply.
  
In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for a back disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a back disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

Increased Rating for Ischemic Heart Disease

In a February 2011 rating decision, service connection was granted for ischemic heart disease (IHD), to include coronary artery disease (CAD) and old myocardial infarction (hereinafter referred to as the Veteran's service-connected heart disability), and a 10 percent rating was assigned, effective August 31, 2010.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected heart disability.  In a November 2012 supplemental statement of the case, the RO granted an initial 30 percent rating, but assigned a 10 percent rating as of June 21, 2012.  In a September 2015 rating decision, the rating was increased to 30 percent, effective July 25, 2015.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures     more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected heart disability has been evaluated under Diagnostic Code 7005, relating to arteriosclerotic heart disease, or CAD.  Pursuant to Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is warranted for a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs,  but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

During an August 2013 hearing before the Board, the Veteran testified that his service-connected heart disability prevented him from engaging in certain physical activities, such as jogging, mowing the lawn with a push mower, and playing volleyball and football.  He stated that he was able to walk and play golf, but had to rest approximately every third hole and often had to stop to catch his breath when playing with his grandchildren.  The Veteran further testified that he believed a private stress test that he received in June 2012 was shorter and conducted at a slower pace than the other stress tests he underwent during the course of his claim.  He also stated that his condition had not improved at any time between the first stress test of record and the June 2012 stress test.  

An April 2010 private treatment record shows that METs exercise testing revealed  a METs level of 11.7; however, it was noted that the Veteran experienced burning symptoms after seven minutes.  In a June 2012 letter, the Veteran's private treatment provider indicated that because the Veteran was only able to exercise seven minutes before developing angina, his METs level was actually equal to 6.6 METs.  

The Veteran underwent a VA examination in November 2010, during which it was noted that the Veteran had a diagnosis of IHD, which he treated with continuous medication.  The examiner also noted a history of coronary bypass surgery in 1995 and a myocardial infarction in October 2000.  There was no history of percutaneous coronary intervention (PCI), heart transplant, implanted cardiac pacemaker, or automatic implantable cardioverter defibrillator (AICD).  There was no evidence   of congestive heart failure or cardiac hypertrophy or dilatation.  Interview-based METs testing revealed a METs level of greater than 7, but not greater than 10, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  Left ventricular ejection fraction was between 60 and 65 percent.  The examiner indicated that the Veteran's service-connected heart disability did not affect his ability to work. 


A June 2012 private treatment record shows a METs level of 10.  It was noted     that the stress duration was eight minutes.  Left ventricular ejection fraction was between 60 and 65 percent before the stress test and between 70 and 75 percent after the stress test.  

The Veteran underwent another VA examination in September 2012, during    which the examiner noted diagnoses of IHD, including CAD, which the Veteran treated with continuous medication.  There was no history of PCI, heart transplant, implanted cardiac pacemaker, or AICD, and no evidence of congestive heart failure or cardiac hypertrophy or dilatation.  The examiner utilized the private stress test results from June 2012, which showed a METs level of greater than 7, but not greater than 10, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner also noted that left ventricular ejection fraction was between 60 and 65 percent, and that the Veteran's service-connected heart disability did not affect his ability to work.  

During a July 2015 VA examination, the Veteran reported increased dyspnea     with exertion over the past few years, particularly with activities such as walking uphill while playing golf.  There was no evidence of congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions.  Interview-based METs testing revealed a METs level of greater than    5, but not greater than 7, which is consistent with activities such as walking one flight of stairs, golfing (without a cart), mowing lawn (push mower), and heavy hard work (digging).  The examiner indicated that the Veteran's service-connected heart disability affected his ability to work in that he could not perform vigorous physical work due to his heart condition.  

Upon review of the record, the Board finds that the evidence more nearly approximates a 30 percent rating for his heart disability for the entire period of the claim.  The VA examination reports of record indicate that the private June 2012 stress test results are consistent with activities such as walking one flight of stairs, golfing (without a cart), mowing lawn (push mower), and heavy hard work (digging).  The Veteran testified that he felt like the June 2012 stress test was shorter and at a slower pace than other tests he underwent.  He also stated that his ability to perform physical activities did not improve at any time between the April 2010 stress test and the June 2012 stress test.  The Veteran further testified that throughout the period on appeal, he was unable to mow the lawn with a push mower and had to stop and rest approximately every third hole when playing golf.  Based on the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that the evidence of record more nearly approximates a workload of greater than 5 METs but not greater than 7 METs throughout the period on appeal, to include the period from June 21, 2012 to July 24, 2015.  See 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005.  

The medical evidence of record does not support an evaluation in excess of 30 percent for any distinct period on appeal.  The findings noted above clearly do not reflect more than one episode of congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Board has considered whether the Veteran's service-connected heart    disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.    See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms.  In this case, the evidence shows that the Veteran's service-connected heart disability has been manifested by dyspnea and fatigue when engaging in physical activities, such as playing golf and playing with his grandchildren.  The 30 percent rating assigned is based on a workload of greater than 5 METs but not greater than 7 METs, which consistent with activities such as walking one flight of stairs, golfing (without a cart), mowing lawn (push mower), and heavy hard work (digging).  The Veteran has not alleged and the evidence does not suggest that his heart disability has resulted in hospitalization during the course of the claim or marked interference with employment, either alone or in conjunction with other service-connected disabilities.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  As such,    the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The November 2010 and September 2012 VA examiners indicated  that the Veteran's heart disability did not affect his ability to work.  Although the  June 2015 VA examiner noted that the Veteran could not perform vigorous physical work, the Veteran has not asserted, and the record does not reflect, that he is rendered unemployable due to his service-connected heart disability.  As such, the Board finds that a claim of entitlement to TDIU has not been raised and no further action pursuant to Rice is necessary.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected heart disability a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disability is denied.

Prior to June 21, 2012, a rating in excess of 30 percent for ischemic heart disease, to include coronary artery disease and old myocardial infarction, is denied.

From June 21, 2012 through July 24, 2015, a rating of 30 percent for ischemic heart disease, to include coronary artery disease and old myocardial infarction, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Beginning July 25, 2015, a rating in excess of 30 percent for ischemic heart disease, to include coronary artery disease and old myocardial infarction, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


